Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear as to what Applicant intends by “said intermodal container having a front bracket and a top bracket secured to a top thereof” (lines 3-4).  It is unclear as to whether Applicant intends the top bracket to be secured to a top of the intermodal container, or a top of the front bracket, or the top bracket to be secured by a top of itself.  For the purpose of this action a top bracket secured by its top will be considered.  Appropriate clarification and/or correction are required.
Regarding claims 2-12, these claims depend from claim 1 and are rejected on the same grounds as presented above.
Regarding claim 12, it is unclear as to what Applicant intends by “the top bracket and the front bracket are co-formed” (lines 1-2).  It is unclear as to whether Applicant intends the brackets to be manufactured at the same time or manufactured to be connected together, or formed of the same material or if Applicant intends the brackets to be attached to the container at the same time or same 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowham (US 20150162865).
As to claim 1, Cowham is directed to an apparatus for portable power generation comprising (Figure 3, 4): an intermodal container having a front, rear, top, and bottom (F5) extending between first and second ends, the intermodal container having a front bracket (top of front edge) and a top bracket (pivot point as shown in Figure 4) secured to a top thereof; at least one front solar panel assembly (10a; Figure 4) hinged to the top bracket (pivot point/hinged) wherein the at least one front solar panel assembly is pivotable between a stored position proximate to and substantially parallel to the front of the intermodal container and an extended position angularly rotated upward about the top bracket to an angle relative to the front of the intermodal container (shown in Figure 4; stored in side and parallel); and at least one top solar panel assembly hinged to the top bracket (pivot point) wherein the at least 
Regarding claim 2, the reference teaches the front panel assembly being supported at the extended position by at least one front support brace (6a6b).
Regarding claims 3-5, the reference teaches at least one front support brace extending between the front solar panel and front of the container (shown in 2b/2b and paragraph 0048) wherein the at least one front support brace e3xtends to a bottom portion of the at least one front solar panel and the at least one front support brace is secured to the at least one front solar panel by fasteners (paragraph 0048).
Regarding 6, the reference teaches the top bracket extending past the front of the intermodal container (6b extends down past the front of the container, as shown in Figure 2b).
Regarding claim 7, the reference teaches the top solar panel assembly being supported at the extended position by at least one top support brace (3 and 4).
Regarding claims 8 and 9, the reference teaches the at least one top support brace extending between the at least one top solar panel and the top of the intermodal container (see Figures 2b and 3).
Regarding claim 10, the reference teaches the support brace being secured to the at least one top solar panel by fasteners (paragraph 0066 and Figure 5).
Regarding claim 11, the reference teaches the at least one front solar panel assembly and the at least one top solar panel assembly are substantially parallel at the extended position (configuration of prior art is open to interpretation in which the panel is comprised of two sub-panel which are parallel to and interconnected with one another).

As to claim 13, Cowham is directed to a method for portable power generation (Figures 2-4 and corresponding text) comprising: locating an intermodal container at a desired location (paragraph 0035, truck 5 to transport container to desired location; pivoting at least one front solar panel assembly about a front back secured to a top of the intermodal container into an extended position angular relative to the front of the intermodal container; (10a; Figure 4 and paragraphs 0036-0038); and pivoting at least one top solar panel assembly about a top bracket secured to a top of the intermodal container into an extended position angular relative to the top of the intermodal container (Figures 3 and 4; configuration of prior art is open to interpretation in which the panel is comprised of two sub-panel which are parallel to and interconnected with one another).
Regarding claim 14, the prior art teaches the extended positions of the at least one front solar panel assembly and the at least one top solar panel assembly are substantially parallel (see Figures 3 and 4).
Regarding claim 15, the prior art teaches comprising securing the at least one front solar panel assembly at the extended position with at least one front strut extending between the at least one front solar panel assembly and the front of the intermodal container (struts 6a; paragraph 0048).
Regarding claim 16, the prior art teaches securing the at least one top solar panel assembly at the extended position with at least one top strut extending between the at least one top solar panel assembly and the top of the intermodal container (struts 3 and 4; paragraph 0048). 

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726